Grant, C. J.
(dissenting). Plaintiff claims that he *690was injured May 15, 1897, by a fall on a defective sidewalk of the defendant city, and that the defect was due to its negligence. Upon the trial the court directed a verdict for the defendant because plaintiff had failed to serve upon the common council a verified statement of his claim within 60 days after the accident.
The revised charter of the defendant took effect May 26, 1897. Section 20, chap. 8, and section 1, chap. 22, require the service of such verified statement as a condition precedent to suit, and make failure to present it a sufficient defense to the action. Act No. 442, Local Acts 1897. Plaintiff offered to show a verified claim presented August 9, 1897, which offer was rejected.
No liability for injuries caused by defective highways and sidewalks exists at the common law. It is purely a creature of the statute. One legislature may give the right, and another may take it away. If the law establishing the liability were repealed, it would destroy all existing rights of action, in the absence of a saving clause. The repeal involves no violation of contract, and there is no vested right, in such case, until the statutory right is merged in judgment. When the statute is repealed, the situation is the same as though it had never existed. End. Interp. Stat. §§ 478-486; National Bank v. Williams, 38 Fla. 305; Musgrove v. Railroad Co., 50 Miss. 677; Grim v. Weissenberg School District, 57 Pa. St. 433 (98 Am. Dec. 237); Bennet v. Hargus, 1 Neb. 419; John S. Hanes & Co. v. Wadey, 73 Mich. 178 (2 L. R. A. 498); Heineman v. Schloss, 83 Mich. 153. The rule is stated by Endlich as follows: “In all matters of pure legislation^ contract and vested rights not resulting, * * * the repeal of the statute puts an end to all proceedings pending undetermined under it.” End. Interp. Stat. § 486. If the repeal destroys the statutory right of action, it follows that any modification of the remedy controls the future exercise of the right. The effect of the charter was to deprive plaintiff of his remedy, and his right of action as well, unless he complied with the provision of the law. *691He had ample time, and ignorance of the law furnishes no excuse.
Judgment should be affirmed.